                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


 SIMRET SEMERE TEKLE,

                        Plaintiff,

 v.                                                    Case No. 1:18-cv-211

 NOUF BINT NAYEF ABDUL-AZIZ AL
 SAUD, MOHAMMAD BIN ABDULLAH AL
 SAUD,

                        Defendants.




 PLAINTIFF’S MEMORANDUM IN OPPOSITION TO DEFENDANTS’ MOTION TO
       COMPEL PRODUCTION OF ADDITIONAL MEDICAL RECORDS

       Plaintiff Simret Semere Tekle believes that Defendants’ motion to compel (ECF No. 144)

is now moot, as she has produced the additional medical records sought.

       Plaintiff’s counsel have taken the Court’s admonition to heart. Plaintiff produced to

Defendants the unredacted medical records immediately following the May 10, 2019 hearing

while the parties were still at the courthouse. This included all medical records that Plaintiff’s

counsel possessed and had turned up in their search. That afternoon, Defense counsel sought a

meet-and-confer with Plaintiff’s counsel and informed Plaintiff’s counsel that, based on their

review of the records, they believed that some records relating to a particular procedure were still

missing. Plaintiff’s counsel had not noticed this in her review of Plaintiff’s medical records.

       During the meet-and-confer, Plaintiff’s counsel reaffirmed that they had produced all of

the records in their possession, but that they would obtain any missing records from the
appropriate provider as soon as possible. See Ex. A, Email from Martina Vandenberg to Stuart

Nash (May 10, 2019).

       Plaintiff has now done so. The records at issue are the state-required forms, including

consent forms—and Plaintiff produced those records to Defense counsel, all by 1:02 pm on

Wednesday.

       Plaintiff believes this motion was unnecessary in light of her promise to promptly rectify

this situation once her counsel was made aware of the potentially missing records at the Friday

afternoon meet-and-confer. Plaintiff believes this motion is moot.

 Dated: May 15, 2019                                    Respectfully submitted,


 Richard F. Levy (pro hac vice)                         //s// Simon Sandoval-Moshenberg
 Andrew B. Cherry (pro hac vice)                        Simon Sandoval-Moshenberg
 JENNER & BLOCK LLP                                     VSB #77110
 353 N. Clark Street                                    LEGAL AID JUSTICE CENTER
 Chicago, IL 60654                                      6066 Leesburg Pike, Suite 520
 (312) 923-2648                                         Falls Church, VA 22041
 rlevy@jenner.com                                       (703) 720-5605
                                                        simon@justice4all.org
 Agnieszka M. Fryszman (pro hac vice)
 COHEN MILSTEIN SELLERS & TOLL PLLC                     Martina E. Vandenberg (pro hac vice)
 1100 New York Avenue NW, Fifth Floor                   Sarah L. Bessell (pro hac vice)
 Washington, DC 20005                                   THE HUMAN TRAFFICKING LEGAL CENTER
 (202) 408-4600                                         1030 15th Street, NW #104B
 afryszman@cohenmilstein.com                            Washington, DC 20005
                                                        (202) 716-8485
 Le’ake Fesseha (pro hac vice)                          mvandenberg@htlegalcenter.org
 LE’AKE FESSEHA LAW OFFICE
 901 S. Highland Street, Suite 312
 Arlington, VA 22204
 (703) 302-3410
 leakef@hotmail.com

Counsel for Plaintiff Simret Semere Tekle




                                                2
                                CERTIFICATE OF SERVICE

I certify that I uploaded Plaintiff’s Memorandum in Opposition to Defendants’ Motion to
Set Aside the Magistrate Judge’s Discovery Order to the Court’s CM/ECF system today, which
will cause a Notice of Electronic Filing and a link to the document to be sent to all counsel of
record.

May 15, 2019

//s// Simon Sandoval-Moshenberg
Simon Sandoval-Moshenberg
VSB #77110
LEGAL AID JUSTICE CENTER
6066 Leesburg Pike, Suite 520
Falls Church, VA 22041
(703) 720-5605
simon@justice4all.org




                                                3
